Title: To Thomas Jefferson from Timothy Pickering, 21 August 1780
From: Pickering, Timothy
To: Jefferson, Thomas


Philadelphia, 21 Aug. 1780. Having been appointed by Congress to “an important and at this time a most difficult and ungratefull office,” that of quartermaster general, Pickering is obliged to request the governor and Council of Virginia to appoint a deputy quartermaster general for Virginia. Has consulted the Virginia delegates in Congress and requested them to recommend a proper person, but they could not; hence is obliged to call on TJ. Explains duties and importance of the office: “The Congress and the people at large expect a reformation of Abuses and retrenchment of expences. The deputy quarter master therefore should be an œconomist, and possess’d of a good Share of firmness.” Encloses a warrant and instructions for the deputy appointed, and requests notification of action taken.
